Citation Nr: 0801314	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  00-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to November 
1973.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the benefit 
sought on appeal.  
	
In August 2004 and July 2005 the Board remanded the matter 
for additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.

The Board notes that a number of issues have been raised by 
the veteran, that do not appear to have been addressed 
previously.  In September 2001 the veteran raised the issue 
of a breathing problem, characterizing it as chronic 
obstructive pulmonary disease (COPD).  In June 2002 he 
submitted a VA Form 21-4138 stating he has a cervical 
disability, hepatitis C, skin cancer, and a severe 
respiratory impairment.  In March 2005 he filed a claim for 
total disability due to individual unemployability.  It does 
not appear that any of these issues have been addressed.  
These issues are referred to the RO for any and all 
appropriate action.


FINDINGS OF FACT

The evidence does not show a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends he has PTSD as the result of events from 
service.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  
	
Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

Here, the medical evidence does not show the veteran has a 
current diagnosis of PTSD.  In November 2006 the veteran was 
afforded a PTSD VA examination.  The examiner found, "[t]he 
veteran's reported stressor events (not verified) do not 
result in significant symptoms of PTSD to meet the DSM-IV 
criteria for PTSD," and "[h]e tends to think about past 
stressful experiences when anxious, yet a nexus cannot be 
provided between his current symptoms and his alleged 
stressor events. Therefore, the diagnosis is not confirmed."  
There is no evidence to the contrary of this in the claims 
file.  The Board notes the record reflects a number of 
diagnoses of depression and anxiety, but these appear 
attributable to the veteran's service-connected generalized 
anxiety disorder and PTSD is not mentioned in these treatment 
notes.  The veteran was afforded VA examinations for his 
anxiety disorder in February 2002 and March 2005, but neither 
examiner made any findings related to PTSD in evaluating the 
veteran's mental health.  The only references to PTSD 
anywhere in the medical record, aside from the November 2006 
VA examination, are treatment notes from July and August 
2001.  In a July 2001 VA treatment note, reference was made 
to the veteran's treatment for panic disorder and PTSD.  In 
an August 2001 VA treatment note, "PTSD by hx (history)" 
was included as a diagnostic impression.  Neither of these 
constitutes an objective diagnosis of PTSD.  For these 
reasons, the Board cannot find the veteran meets the first 
requirement of service connection for PTSD.  Further 
discussion of the veteran's stressors and a nexus to service 
is not warranted and the veteran's claim must be denied.

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that he has PTSD 
related to service.  The veteran, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion on this matter. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). These arguments do not provide a factual 
predicate upon which compensation may be granted.

Alternatively, certain diseases, chronic in nature, may be 
presumed to have been incurred in service, if the evidence 
shows that the disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of the disease 
during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307(a), 3.309(a).  Psychoses have been identified as such a 
chronic disease subject to presumptive service connection.  
38 C.F.R. § 3.309 (2007).  However, the file does not show a 
diagnosis of, or any reference to PTSD from within one year 
from separation from service.  Accordingly, the presumption 
for service connection for chronic diseases does not apply.

For all of these reasons, the veteran's claim for service 
connection for PTSD is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
January 2004 and September 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of September 2004 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  While the notices provided do not include any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
veteran is not prejudiced by the failure to provide him that 
further information.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand 
for further notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
hearing and failed to appear in May 2004.  As the veteran's 
1998 VA examination report was unable to be located, the 
veteran was afforded a new VA examination in November 2006.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  
Indeed, in August 2007 the veteran indicated he has no 
additional evidence to submit.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  


ORDER

Service connection for PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


